Exhibit 10.2

AMENDED AND RESTATED GUARANTY AND PLEDGE AGREEMENT

THIS AMENDED AND RESTATED GUARANTY AND PLEDGE AGREEMENT (as it may be amended,
restated, supplemented or modified from time to time, this “Agreement”) is
entered into as of May 7, 2014, by and among each of the undersigned identified
on the signature pages hereto as Grantors (together with any other entity that
may become a party hereto as provided herein, each a “Grantor”, and
collectively, the “Grantors”), and JPMorgan Chase Bank, N.A., in its capacity as
administrative agent (the “Administrative Agent”) for the Lenders and the other
Secured Parties.

PRELIMINARY STATEMENTS

A. Approach Resources Inc., a Delaware corporation, as borrower (the
“Borrower”), the banks and financial institutions party thereto as lenders, the
Administrative Agent, as administrative agent for the lenders, and the other
agents party thereto, are parties to that certain Credit Agreement dated as of
January 18, 2008 (such agreement, as amended, restated, replaced, modified or
supplemented prior to the date hereof, the “Existing Credit Agreement”) pursuant
to which, upon the terms and conditions stated therein, such lenders agreed to
make loans and other extensions of credit to the Borrower.

B. As security for the obligations and indebtedness of the Borrower under the
Existing Credit Agreement, the Grantors executed certain Collateral Documents
(as defined in the existing Credit Agreement) including, without limitation,
certain guaranty agreements and security agreements (such Collateral Documents,
other than any mortgages and deeds of trust executed and delivered by the
Grantors, in each case as amended prior to the date hereof, the “Prior Security
Documents”) covering the collateral described and defined therein.

C. The Existing Credit Agreement will be amended and restated in its entirety as
an Amended and Restated Credit Agreement dated as of the date hereof (as amended
or otherwise modified from time to time, the “Credit Agreement”) by and among
the Borrower, the Administrative Agent and the lenders from time to time party
thereto (the “Lenders”), pursuant to which the Lenders have agreed to make loans
and extend credit on behalf of the Borrower.

D. The Grantors and certain Bank Products Providers have entered or may enter
into certain agreements regarding Bank Products (collectively, the “Secured Bank
Products Agreements”).

E. The Grantors and Secured Swap Providers have entered or may enter into
certain Swap Agreements (collectively, “Secured Swap Agreements” and,
collectively with the Credit Agreement, the other Loan Documents and the Secured
Bank Products Agreements, the “Secured Transaction Documents”).

F. Each Grantor other than the Borrower is a direct or indirect subsidiary of
the Borrower for whose benefit the Borrower may and will borrow under the Credit
Agreement, and each Grantor has determined that valuable benefits will be
derived by it as a result of the Credit Agreement and the extension of credit
made (and to be made) by the Lenders thereunder.



--------------------------------------------------------------------------------

G. The Administrative Agent, the Lenders and the other Secured Parties have
conditioned their obligations under the Secured Transaction Documents upon the
execution and delivery by the Grantors of this Agreement, and each Grantor has
agreed to enter into this Agreement pursuant to which, among other things,
(i) the Prior Security Documents are amended and restated in their entirety,
(ii) the liens and assignments created and granted by the Prior Security
Documents are ratified, confirmed, renewed, extended, amended and restated, and
(iii) the Collateral is granted and assigned by each Grantor to the
Administrative Agent to further secure all the Indebtedness owing to the
Administrative Agent, the Lenders and the other Secured Parties under the
Secured Transaction Documents.

THEREFORE, in order to comply with the terms and conditions of the Secured
Transaction Documents and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, each Grantor hereby agrees
with the Administrative Agent, on behalf of the Secured Parties, to amend and
restate the Prior Security Documents in their entirety as follows:

ARTICLE I

DEFINITIONS

1.1 Terms Defined in Credit Agreement. All capitalized terms used herein and not
otherwise defined shall have the meanings assigned to such terms in the Credit
Agreement.

1.2 Terms Defined in UCC. Terms defined in the UCC which are not otherwise
defined in this Agreement or the Credit Agreement are used herein as defined in
the UCC.

1.3 Definitions of Certain Terms Used Herein. As used in this Agreement, in
addition to the terms defined in the introductory paragraph hereto and in the
Preliminary Statements, the following terms shall have the following meanings:

“Article” means a numbered article of this Agreement, unless another document is
specifically referenced.

“Collateral” shall have the meaning set forth in Article II.

“Control” shall have the meaning set forth in Article 8 or, if applicable, in
Section 9-104, 9-105, 9-106 or 9-107 of Article 9 of the UCC.

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America
and all other applicable liquidation, conservatorship, bankruptcy, moratorium,
rearrangement, receivership, insolvency, reorganization, suspension of payments
or similar debtor relief laws from time to time in effect affecting the rights
of creditors generally.

“Exhibit” refers to a specific exhibit to this Agreement, unless another
document is specifically referenced.

“Paid In Full” means (a) the payment in full in cash of all principal, interest
(including interest accruing during the pendency of an insolvency or liquidation
proceeding, regardless of whether allowed or allowable in such insolvency or
liquidation proceeding) and premium, if any,

 

2



--------------------------------------------------------------------------------

on all Loans outstanding under the Credit Agreement, (b) the payment in full in
cash or posting of cash collateral in respect of all other obligations or
amounts that are outstanding under the Credit Agreement (other than indemnity
obligations not yet due and payable of which any Grantor has not received a
notice of potential claim), including the posting of the cash collateral for
outstanding Letters of Credit (other than Letters of Credit as to which other
arrangements satisfactory to the Issuing Bank have been made) as required by the
terms of the Credit Agreement, (c) the termination of all Commitments under the
Credit Agreement, (d) payment in full in cash of all amounts due and payable at
such time under each Secured Bank Products Agreement (or collateralization of
any obligations under such Secured Bank Products Agreement to the satisfaction
of the counterparty to such Secured Bank Products Agreement), and (e) all
Secured Swap Agreements secured hereby are either novated to the satisfaction of
the counterparty to such Secured Swap Agreement or terminated and, if
terminated, either all obligations thereunder are paid in full in cash or the
Grantor party thereto has collateralized its obligations under such Secured Swap
Agreement to the satisfaction of the counterparty to such Secured Swap
Agreement.

“Pledged Collateral” means all Equity Interests in any Restricted Subsidiary now
owned or hereafter acquired by any Grantor, whether or not physically delivered
to the Administrative Agent pursuant to this Agreement, including, without
limitation, the Equity Interests set forth on Exhibit B.

“Proceeds” shall have the meaning set forth in Article 9 of the UCC and, in any
event shall include, without limitation, all dividends or other income from the
Pledged Collateral, collections thereon or distributions or payments made with
respect thereto.

“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.

“Securities Account” shall have the meaning set forth in Article 8 of the UCC.

“Securities Account Control Agreement” means an agreement, in form and substance
reasonably satisfactory to the Administrative Agent, among any Grantor, a
securities intermediary holding such Grantor’s assets, including funds and
securities, or an issuer of Securities, and the Administrative Agent with
respect to collection and control of all deposits, securities and other balances
held in a Securities Account maintained by any Grantor with such securities
intermediary.

“Security” has the meaning set forth in Article 8 of the UCC.

“UCC” means the Uniform Commercial Code, as in effect from time to time, of the
State of New York or of any other state the laws of which are required as a
result thereof to be applied in connection with the attachment, perfection or
priority of, or remedies with respect to, Administrative Agent’s or any Secured
Party’s Lien on any Collateral.

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.

 

3



--------------------------------------------------------------------------------

ARTICLE II

GUARANTEE

2.1 Guarantee.

(a) Each Grantor hereby absolutely and unconditionally guarantees the prompt,
complete and full payment when due of the Indebtedness, no matter how such shall
become due, and each Grantor other than the Borrower further guarantees that
Borrower will properly and timely perform the Indebtedness and other obligations
and liabilities of the Credit Parties under the Credit Agreement, Notes and
other Loan Documents.

(b) Each Grantor covenants that, so long as any Lender has any Commitment or any
Revolving Credit Exposure under the Credit Agreement, it will, and, if necessary
and applicable, will enable the Borrower to, fully comply with the conditions,
covenants, and agreements set forth in the Credit Agreement. Notwithstanding any
contrary provision in this Agreement, however, each Grantor’s maximum liability
under this Article II is limited, to the extent, if any, required so that its
liability is not subject to avoidance under applicable Debtor Relief Laws.

(c) If any Grantor is or becomes liable for any indebtedness owing by any Credit
Party to any Secured Party by endorsement or otherwise than under this
Agreement, such liability shall not be in any manner impaired or affected
hereby, and the rights of Secured Parties hereunder shall be cumulative of any
and all other rights that Secured Parties may ever have against Grantor. The
exercise by any Secured Party of any right or remedy hereunder or under any
other instrument, at law or in equity, shall not preclude the concurrent or
subsequent exercise of any other right or remedy.

(d) In the event of default by the Borrower or any other Credit Party in payment
of the Indebtedness, or any part thereof, when such Indebtedness becomes due,
either by its terms or as the result of the exercise of any power to accelerate,
each Grantor shall, on demand, and without further notice of dishonor and
without any notice having been given to such Grantor previous to such demand of
the acceptance by Secured Parties of this Agreement, and without any notice
having been given to such Grantor previous to such demand of the creating or
incurring of such Indebtedness, pay the amount due thereon to Secured Parties at
Administrative Agent’s office as set forth in the Credit Agreement, and it shall
not be necessary for any Secured Party, in order to enforce such payment by any
Grantor, first, to institute suit or exhaust its remedies against Borrower, any
other Grantor or others liable on such Indebtedness, to have the Borrower joined
with any Grantor in any suit brought under this Agreement or to enforce its
rights against any security which shall ever have been given to secure such
indebtedness; provided, however, that in the event any Secured Party elects to
enforce and/or exercise any remedies it may possess with respect to any security
for the Indebtedness prior to demanding payment from any Grantor, such Grantor
shall nevertheless be obligated hereunder for any and all sums still owing to
Secured Parties on the Indebtedness and not repaid or recovered incident to the
exercise of such remedies.

(e) Each Grantor hereby subordinates and makes inferior any and all indebtedness
now or at any time hereafter owed by any Credit Party to any Grantor to the

 

4



--------------------------------------------------------------------------------

Indebtedness evidenced by the Credit Agreement and agrees if an Event of Default
shall have occurred and be continuing, not to permit any Credit Party to repay,
or to accept payment from any Credit Party of, such indebtedness or any part
thereof without the prior written consent of Majority Lenders. Each Grantor
further agrees that if Administrative Agent so requests, such indebtedness of
Borrower to such Grantor shall be collected, enforced and received by such
Grantor as trustee for Administrative Agent (for the benefit of the Secured
Parties) and shall be paid over to Administrative Agent (for the benefit of the
Secured Parties) on account of the Indebtedness but without reducing or
affecting in any manner the liability of such Grantor under the other provisions
of this Agreement.

(f) Each Grantor hereby agrees that to the extent that any Grantor shall have
paid more than its proportionate share of any payment made hereunder, such
Grantor shall be entitled to seek and receive contribution from and against any
other Grantor hereunder which has not paid its proportionate share of such
payment. Each Grantor’s right of contribution shall be subject to the terms and
conditions of Section 2.1(g). The provisions of this Section 2.1(f) shall in no
respect limit the obligations and liabilities of any Grantor to the Secured
Parties, and each Grantor shall remain liable to the Secured Parties for the
full amount guaranteed by such Grantor hereunder.

(g) Notwithstanding any payment made by any Grantor hereunder or any set off or
application of funds of any Grantor by any Secured Party, no Grantor shall be
entitled to be subrogated to any of the rights of any Secured Party against the
Borrower or any Grantor or any Collateral security or guaranty or right of
offset held by any Secured Party for the payment of the Indebtedness, nor shall
any Grantor seek or be entitled to seek any indemnity, exoneration,
participation, contribution or reimbursement from the Borrower or any Grantor in
respect of payments made by such Grantor hereunder, until all amounts owing to
the Secured Parties by the Credit Parties on account of the Indebtedness are
Paid In Full. If any amount shall be paid to any Grantor on account of such
subrogation rights at any time when all of the Indebtedness shall not have been
Paid In Full, such amount shall be held by such Grantor in trust for
Administrative Agent (for the benefit of the Secured Parties), segregated from
other funds of such Grantor, and shall, forthwith upon receipt by such Grantor,
be turned over to Administrative Agent (for the benefit of the Secured Parties)
in the exact form received by such Grantor (duly endorsed by such Grantor to
Administrative Agent, if required), to be applied against the Indebtedness
whether matured or unmatured.

(h) If all or any part of the Indebtedness at any time is secured, each Grantor
agrees that Administrative Agent and/or Lenders may at any time and from time to
time, at their discretion and with or without valuable consideration, allow
substitution or withdrawal of Collateral or other security and release
Collateral or other security or compromise or settle any amount due or owing
under the Credit Agreement or amend or modify in whole or in part the Credit
Agreement or any Loan Document executed in connection with same without
impairing or diminishing the Indebtedness of each Grantor hereunder. Each
Grantor further agrees that if any Credit Party executes in favor of any Secured
Party any collateral agreement, mortgage or other security instrument, the
exercise by any Secured Party of any right or remedy thereby conferred on such
Secured Party shall be wholly discretionary with such Secured Party, and that
the exercise or failure to exercise any such right or remedy shall in no way
impair or diminish the obligation of each Grantor hereunder. Each Grantor
further agrees that Secured Parties and the

 

5



--------------------------------------------------------------------------------

Administrative Agent shall not be liable for their failure to use diligence in
the collection of the Indebtedness or in preserving the liability of any person
liable for the Indebtedness, and each Grantor hereby waives presentment for
payment, notice of nonpayment, protest and notice thereof (including, notice of
acceleration), and diligence in bringing suits against any Person liable on the
Indebtedness, or any part thereof.

(i) Each Grantor agrees that Secured Parties, in their discretion, may (but
subject to any applicable provisions of the Loan Documents) (i) bring suit
against all Grantors (including, without limitation, each Grantor hereunder) of
the Indebtedness jointly and severally or against any one or more of them,
(ii) compound or settle with any one or more of such Grantors for such
consideration as Secured Parties may deem proper, and (iii) release one or more
of such Grantors from liability hereunder, and that no such action shall impair
the rights of Secured Parties to collect the Indebtedness (or the unpaid balance
thereof) from other such Grantors of the Indebtedness, or any of them, not so
sued, settled with or released. Each Grantor agrees, however, that nothing
contained in this paragraph, and no action by Secured Parties permitted under
this paragraph, shall in any way affect or impair the rights or Indebtedness of
such Grantors among themselves.

(j) Each Grantor acknowledges and agrees that any interest on any portion of the
Indebtedness which accrues after the commencement of any insolvency or
bankruptcy proceeding (or, if interest on any portion of the Indebtedness ceases
to accrue by operation of law by reason of the commencement of said proceeding,
such interest as would have accrued on such portion of the Indebtedness if said
proceedings had not been commenced) shall be included in the Indebtedness
because it is the intention of each Grantor and the Secured Parties that the
Indebtedness which is guaranteed by each Grantor pursuant to this Guaranty
should be determined without regard to any rule of law or order which may
relieve any Credit Party of any portion of such Indebtedness. Each Grantor will
permit any trustee in bankruptcy, receiver, debtor in possession, assignee for
the benefit of creditors or similar person to pay the Secured Parties or
Administrative Agent, or allow the claim of the Secured Parties or
Administrative Agent in respect of, any such interest accruing after the date on
which such proceeding is commenced.

(k) Notice to any Grantor of the acceptance of this Agreement and of the making,
renewing or assignment of the Indebtedness and each item thereof, are hereby
expressly waived by each Grantor.

ARTICLE III

GRANT OF SECURITY INTEREST

Each Grantor hereby pledges, assigns and grants to the Administrative Agent, on
behalf of and for the ratable benefit of the Secured Parties, a security
interest in all of its right, title and interest in, to and under the following
property, whether now owned or hereafter acquired by or arising in favor of such
Grantor (all of the following, collectively the “Collateral”):

(a) all Pledged Collateral now owned or at any time hereafter acquired by such
Grantor or in which such Grantor now has or at any time in the future may
acquire any right, title or interest and whether now existing or hereafter
coming into existence;

 

6



--------------------------------------------------------------------------------

(b) all of such Grantor’s right, title and interests in all Swap Agreements to
which such Grantor is now or hereinafter becomes a party, whether now existing
or hereinafter coming into existence; and

(c) all additions to, substitutions for and replacements, Proceeds, insurance
proceeds and products of the foregoing, together with all books and records, and
other records related thereto and any General Intangibles at any time evidencing
or relating to any of the foregoing;

to secure the prompt and complete payment and performance of the Indebtedness.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

Each Grantor represents and warrants to the Administrative Agent and the Secured
Parties that:

4.1 Title, Perfection and Priority. Such Grantor has good and valid rights in or
the power to transfer the Collateral and title to the Collateral with respect to
which it has purported to grant a security interest hereunder, free and clear of
all Liens except for Liens permitted under Section 5.1(e), and has full power
and authority to grant to the Administrative Agent the security interest in such
Collateral pursuant hereto. When financing statements have been filed in the
appropriate offices against such Grantor in the locations listed on Exhibit C,
the Administrative Agent will have a validly perfected security interest in that
Collateral of the Grantor in which a security interest may be perfected by
filing, subject only to Excepted Liens identified in clause (a) of the
definition thereof.

4.2 Type and Jurisdiction of Organization, Organizational and Identification
Numbers. The type of entity of such Grantor, its state of organization, the
organizational number issued to it by its state of organization and its federal
employer identification number are set forth on Exhibit A. Such Grantor is a
corporation, limited liability company or limited partnership duly organized and
validly existing under the laws of the jurisdiction of its incorporation or
formation.

4.3 Exact Names. Such Grantor’s name in which it has executed this Agreement is
the exact name as it appears in such Grantor’s organizational documents, as
amended, as filed with such Grantor’s jurisdiction of organization. Such Grantor
has not, during the past five years, been known by or used any other corporate
or fictitious name, or been a party to any merger or consolidation, or been a
party to any acquisition.

4.4 No Financing Statements, Security Agreements. No financing statement or
security agreement describing all or any portion of the Collateral which has not
lapsed or been terminated naming such Grantor as debtor has been filed or is of
record in any jurisdiction except (a) for financing statements or security
agreements naming the Administrative Agent on behalf of the Secured Parties as
the secured party and (b) as permitted by Section 5.1(e).

 

7



--------------------------------------------------------------------------------

4.5 Pledged Collateral.

(a) Exhibit B sets forth a complete and accurate list of all Pledged Collateral
owned by such Grantor. Such Grantor is the direct, sole beneficial owner and
sole holder of record of the Pledged Collateral listed on Exhibit B as being
owned by it, free and clear of any Liens, except for the security interest
granted to the Administrative Agent for the benefit of the Secured Parties
hereunder and Excepted Liens of the type described in clause (a) of the
definition thereof. Such Grantor further represents and warrants that (i) all
Pledged Collateral owned by it constituting an Equity Interest has been (to the
extent such concepts are relevant with respect to such Pledged Collateral) duly
authorized, validly issued, are fully paid and non-assessable, (ii) with respect
to any certificates delivered to the Administrative Agent representing an Equity
Interest, either such certificates are Securities as defined in Article 8 of the
UCC as a result of actions by the issuer or otherwise, or, if such certificates
are not Securities, such Grantor has so informed the Administrative Agent so
that the Administrative Agent may take steps to perfect its security interest
therein as a General Intangible and (iii) all such Pledged Collateral held by a
securities intermediary, if any, is covered by a Securities Account Control
Agreement.

(b) In addition, (i) none of the Pledged Collateral owned by it has been issued
or transferred in violation of the securities registration, securities
disclosure or similar laws of any jurisdiction to which such issuance or
transfer may be subject, (ii) there are existing no options, warrants, calls or
commitments of any character whatsoever relating to such Pledged Collateral or
which obligate the issuer of any Equity Interest included in the Pledged
Collateral to issue additional Equity Interests, and (iii) no consent, approval,
authorization, or other action by, and no giving of notice, filing with, any
governmental authority or any other Person is required for the pledge by such
Grantor of such Pledged Collateral pursuant to this Agreement or for the
execution, delivery and performance of this Agreement by such Grantor, or for
the exercise by the Administrative Agent of the voting or other rights provided
for in this Agreement or for the remedies in respect of the Pledged Collateral
pursuant to this Agreement, except as may be required in connection with such
disposition by laws affecting the offering and sale of securities generally or
the filing of UCC financing statements.

(c) Such Grantor owns the issued and outstanding Equity Interests as set forth
on Exhibit B.

4.6 Representations in Credit Agreement. With respect to each Grantor other than
the Borrower, the representations and warranties in the Credit Agreement are
incorporated herein by reference, the same as if stated verbatim herein as
representations and warranties made by each Grantor, and each Grantor, jointly
and severally represents and warrants that each of such representations and
warranties are true and correct in all material respects (without duplication of
any materiality qualifier contained therein), except to the extent any such
representations and warranties are expressly limited to an earlier date, in
which case, such representations and warranties are true and correct in all
material respects as of such specified earlier date.

4.7 No Reliance. In executing and delivering this Agreement, each Grantor has
(a) without reliance on Administrative Agent or any information received from
Administrative Agent and based upon such documents and information it deems
appropriate, made an independent investigation of the transactions contemplated
hereby and the Borrower, the Borrower’s business, assets, operations, prospects
and condition, financial or otherwise, and any circumstances which may bear upon
such transactions, the Borrower or the obligations and risks

 

8



--------------------------------------------------------------------------------

undertaken herein with respect to the Indebtedness; (b) adequate means to obtain
from the Borrower on a continuing basis information concerning the Borrower;
(c) full and complete access to the Loan Documents and any other documents
executed in connection with the Loan Documents; and (d) not relied and will not
rely upon any representations or warranties of the Administrative Agent not
embodied herein or any acts heretofore or hereafter taken by the Administrative
Agent (including but not limited to any review by the Administrative Agent of
the affairs of the Borrower).

ARTICLE V

COVENANTS

From the date of this Agreement, and thereafter until this Agreement is
terminated, each Grantor agrees that:

5.1 General.

(a) Collateral Records. Such Grantor will maintain books of record and account
with respect to the Collateral owned by it in accordance with Section 8.08 of
the Credit Agreement, and furnish to the Administrative Agent, with sufficient
copies for each of the Lenders, such reports relating to such Collateral in
accordance with Section 8.08 of the Credit Agreement.

(b) Authorization to File Financing Statements; Ratification. Such Grantor
hereby authorizes the Administrative Agent to file, and if requested will
deliver to the Administrative Agent, all financing statements and other
documents and take such other actions as may from time to time be reasonably
requested by the Administrative Agent in order to maintain at least the priority
described in Section 4.1 and, if applicable, Control of, the Collateral owned by
such Grantor. Any financing statement filed by the Administrative Agent may be
filed in any filing office in any UCC jurisdiction and may (i) indicate such
Grantor’s Collateral (A) as all assets of the Grantor or words of similar
effect, regardless of whether any particular asset comprised in the Collateral
falls within the scope of Article 9 of the UCC of such jurisdiction, or (B) by
any other description which reasonably approximates the description contained in
this Agreement, and (ii) contain any other information required by part 5 of
Article 9 of the UCC for the sufficiency or filing office acceptance of any
financing statement or amendment, including whether such Grantor is an
organization, the type of organization and any organization identification
number issued to such Grantor. Such Grantor also agrees to furnish any such
information to the Administrative Agent promptly upon reasonable request. Such
Grantor also ratifies its authorization for the Administrative Agent to have
filed in any UCC jurisdiction any initial financing statements or amendments
thereto if filed prior to the date hereof.

(c) Further Assurances. Such Grantor will, if so requested by the Administrative
Agent, furnish to the Administrative Agent, as often as the Administrative Agent
requests, statements and schedules further identifying and describing the
Collateral owned by it and such other reports and information in connection with
its Collateral as the Administrative Agent may reasonably request, all in such
detail as the Administrative Agent may reasonably specify.

 

9



--------------------------------------------------------------------------------

(d) Disposition of Collateral. Such Grantor will not sell, assign, transfer,
exchange or otherwise dispose of the Collateral owned by it except for
dispositions permitted pursuant to Section 9.11 of the Credit Agreement.

(e) Liens. Such Grantor will not create, incur, or suffer to exist any Lien on
the Collateral owned by it except (i) the security interest created by this
Agreement, (ii) Excepted Liens and (iii) any other Liens permitted by
Section 9.03 of the Credit Agreement.

(f) Other Financing Statements. Such Grantor will not authorize the filing of
any financing statement naming it as debtor covering all or any portion of the
Collateral owned by it, except as permitted by Section 5.1(e). Such Grantor
acknowledges that it is not authorized to file any financing statement or
amendment or termination statement with respect to any financing statement
without the prior written consent of the Administrative Agent, subject to such
Grantor’s rights under Section 9-509(d)(2) of the UCC.

5.2 Delivery of Certificated Securities. Such Grantor will (a) deliver to the
Administrative Agent immediately upon execution of this Agreement (subject to
the last two sentences of this Section), the originals of all certificated
Securities constituting Collateral owned by it (if any then exist), (b) hold in
trust for the Administrative Agent upon receipt and immediately thereafter
deliver to the Administrative Agent any such certificated Securities
constituting Collateral, and (c) upon the Administrative Agent’s request,
deliver to the Administrative Agent a duly executed amendment to this Agreement,
in the form of Exhibit D hereto (the “Amendment”), pursuant to which such
Grantor will confirm the pledge such additional Collateral. Such Grantor hereby
authorizes the Administrative Agent to attach each Amendment to this Agreement
and agrees that all additional Collateral owned by it set forth in such
Amendments shall be considered to be part of the Collateral. Notwithstanding the
foregoing to the contrary, the Borrower shall not be required to deliver
originals of all certificated Securities in respect of Equity Interests in
Approach Oil & Gas Inc. until the date that this 30 days following the date
hereof. In connection with such delivery referred to in the immediately
preceding sentence, the Borrower shall deliver blank stock powers in form and
substance reasonably satisfactory to the Administrative Agent and an Amendment
containing the applicable information regarding such certificates including the
certificate number and number of shares.

5.3 Uncertificated Pledged Collateral; Securities Account Control Agreements;
Article 8 Securities Matters. Such Grantor will permit the Administrative Agent
from time to time during the continuance of an Event of Default to cause the
appropriate issuers (and, if held with a securities intermediary, such
securities intermediary) of uncertificated Securities or other types of Pledged
Collateral owned by it not represented by certificates to mark their books and
records with the numbers and face amounts of all such uncertificated Securities
or other types of Pledged Collateral not represented by certificates and all
rollovers and replacements therefor to reflect the Lien of the Administrative
Agent granted pursuant to this Agreement. With respect to any Pledged Collateral
owned by it, such Grantor will take any actions necessary to cause (a) the
issuers of uncertificated Securities which are Pledged Collateral and (b) any
securities intermediary which is the holder of any such Pledged Collateral, to
cause the Administrative Agent to have and retain Control over such Pledged
Collateral. Without limiting the foregoing, such Grantor will, with respect to
any such Pledged Collateral held with a securities

 

10



--------------------------------------------------------------------------------

intermediary, cause such securities intermediary to enter into a Securities
Account Control Agreement. Such Grantor shall not permit (i) any Equity Interest
which is included within the Collateral to at any time constitute a Security or
(ii) the issuer of any such Equity Interest to take any action to have such
interests treated as a Security unless Section 5.2 and this Section 5.3 are
complied with.

5.4 Pledged Collateral.

(a) Changes in Capital Structure of Issuers. Such Grantor will not (i) permit or
suffer any issuer of an Equity Interest constituting Pledged Collateral owned by
it to dissolve, merge, liquidate, retire any of its Equity Interests or
Securities evidencing ownership, reduce its capital, sell or encumber all or
substantially all of its assets (except for Excepted Liens and sales of assets
permitted pursuant to Section 5.1(d)) or merge or consolidate with any other
entity (except as permitted by Section 9.10 of the Credit Agreement), or
(ii) vote any such Pledged Collateral in favor of any of the foregoing.

(b) Issuance of Additional Securities. Such Grantor will not permit or suffer
the issuer of an Equity Interest constituting Pledged Collateral owned by it to
issue additional Equity Interests, any right to receive the same or any right to
receive earnings, except to such Grantor.

(c) Grantors as Issuers. In the case of each Grantor that is an issuer of
Pledged Collateral, such Grantor agrees that it will be bound by the terms of
this Agreement relating to the Pledged Collateral issued by it and will comply
with such terms insofar as such terms are applicable to it.

(d) Registration of Pledged Collateral. Such Grantor will permit any
registerable Pledged Collateral owned by it to be registered in the name of the
Administrative Agent or its nominee at any time at the option of the Required
Lenders during the continuance of an Event of Default.

(e) Exercise of Rights in Pledged Collateral.

 

  (i) Without in any way limiting the foregoing and subject to clause
(ii) below, such Grantor shall have the right to exercise all voting rights or
other rights relating to the Pledged Collateral owned by it for all purposes not
inconsistent with this Agreement, the Credit Agreement or any other Loan
Document; provided however, that no vote or other right shall be exercised or
action taken which would have the effect of impairing the rights of the
Administrative Agent in respect of such Pledged Collateral.

 

  (ii) Such Grantor will permit the Administrative Agent or its nominee at any
time during the continuance of an Event of Default, without notice, to exercise
all voting rights or other rights relating to the Pledged Collateral owned by
it, including, without limitation, exchange, subscription or any other rights,
privileges, or options pertaining to any Equity Interest constituting such
Pledged Collateral as if it were the absolute owner thereof.

 

11



--------------------------------------------------------------------------------

  (iii) Such Grantor shall be entitled to collect and receive for its own use
all cash dividends and interest paid in respect of the Pledged Collateral owned
by it to the extent not in violation of the Credit Agreement other than any of
the following distributions and payments during the continuance of an Event of
Default (collectively referred to as the “Excluded Payments”): (A) dividends and
interest paid or payable other than in cash in respect of such Pledged
Collateral, and instruments and other property received, receivable or otherwise
distributed in respect of, or in exchange for, any Pledged Collateral;
(B) dividends and other distributions paid or payable in cash in respect of such
Pledged Collateral in connection with a partial or total liquidation or
dissolution or in connection with a reduction of capital, capital surplus or
paid-in capital of an issuer; and (C) cash paid, payable or otherwise
distributed, in respect of principal of, or in redemption of, or in exchange
for, such Pledged Collateral; provided however, that until actually paid, all
rights to such distributions shall remain subject to the Lien created by this
Agreement; and

 

  (iv) All Excluded Payments and all other distributions in respect of any of
the Pledged Collateral owned by such Grantor, whenever paid or made, shall be
delivered to the Administrative Agent to hold as Pledged Collateral and shall,
if received by such Grantor, be received in trust for the benefit of the
Administrative Agent, be segregated from the other property or funds of such
Grantor, and be forthwith delivered to the Administrative Agent as Pledged
Collateral in the same form as so received (with any necessary endorsement).

5.5 No Interference. Each Grantor agrees that it will not interfere with any
right, power and remedy of the Administrative Agent provided for in this
Agreement or now or hereafter existing at law or in equity or by statute or
otherwise, or the exercise or beginning of the exercise by the Administrative
Agent of any one or more of such rights, powers or remedies.

5.6 Change of Name or Location. Such Grantor shall insure that Borrower gives
the notices required in Section 8.01(j) of the Credit Agreement with respect to
any change in such Grantor’s name, jurisdiction of organization, or the other
matters addressed in such section of the Credit Agreement.

5.7 [reserved.]

5.8 Maintain Operations. Each Grantor covenants and agrees that until the
Indebtedness is paid and performed in full, except as otherwise provided in the
Credit Agreement or unless the requisite Lenders give their prior written
consent to any deviation therefrom, it will

 

12



--------------------------------------------------------------------------------

(a) at all times maintain its existence and authority to transact business in
any state or jurisdiction where such Grantor has assets and operations, except
where the failure to maintain such existence or authority would not have a
Material Adverse Effect, and (b) duly and punctually observe and perform all
covenants applicable to such Grantor under the Credit Agreement and the other
Loan Documents.

ARTICLE VI

EVENTS OF DEFAULT AND REMEDIES

6.1 Events of Default. The occurrence of any “Event of Default” under, and as
defined in, the Credit Agreement shall constitute an Event of Default hereunder.

6.2 Remedies.

(a) Upon the occurrence and during the continuance of an Event of Default, the
Administrative Agent may, or at the direction of the Required Lenders, shall,
exercise any or all of the following rights and remedies:

 

  (i) those rights and remedies provided in this Agreement, the Credit
Agreement, or any other Loan Document; provided that, this Section 6.2(a) shall
not be understood to limit any rights or remedies available to the
Administrative Agent and the Secured Parties prior to an Event of Default;

 

  (ii) those rights and remedies available to a secured party under the UCC
(whether or not the UCC applies to the affected Collateral) or under any other
applicable law (including, without limitation, any law governing the exercise of
a bank’s right of setoff or bankers’ lien) when a debtor is in default under an
Agreement;

 

  (iii) give notice of sole control or any other instruction under any
Securities Account Control Agreement and take any action therein with respect to
such Collateral;

 

  (iv) without notice (except as specifically provided in Section 8.1 or
elsewhere herein), demand or advertisement of any kind to any Grantor or any
other Person, collect, receive, process, appropriate, sell, assign, grant an
option or options to purchase or otherwise dispose of, deliver, or realize upon,
the Collateral or any part thereof in one or more parcels at public or private
sale or sales (which sales may be adjourned or continued from time to time with
or without notice and may take place at any location deemed appropriate by the
Administrative Agent), for cash, on credit or for future delivery without
assumption of any credit risk, and upon such other terms as the Administrative
Agent may deem commercially reasonable; and

 

  (v) concurrently with written notice to the applicable Grantor, transfer and
register in its name or in the name of its nominee the whole or any part of the
Pledged Collateral, to exchange certificates or instruments representing or
evidencing Pledged Collateral for certificates or instruments of smaller or
larger denominations, to exercise the voting and all other rights as a holder
with respect thereto, to collect and receive all cash dividends, interest,
principal and other distributions made thereon and to otherwise act with respect
to the Pledged Collateral as though the Administrative Agent was the outright
owner thereof.

 

13



--------------------------------------------------------------------------------

(b) The Administrative Agent, on behalf of the Secured Parties, may comply with
any applicable state or federal law requirements in connection with a
disposition of the Collateral and compliance will not be considered to adversely
affect the commercial reasonableness of any sale of the Collateral.

(c) The Administrative Agent shall have the right upon any such public sale or
sales and, to the extent permitted by law, upon any such private sale or sales,
to purchase for the benefit of the Administrative Agent and the Secured Parties,
the whole or any part of the Collateral so sold, free of any right of equity
redemption, which equity redemption the Grantor hereby expressly releases.

(d) Until the Administrative Agent is able to affect a sale, lease, or other
disposition of Collateral, the Administrative Agent shall have the right to hold
or use Collateral, or any part thereof, to the extent that it deems appropriate
for the purpose of preserving Collateral or its value or for any other purpose
deemed appropriate by the Administrative Agent. The Administrative Agent may, if
it so elects, seek the appointment of a receiver or keeper to take possession of
Collateral and to enforce any of the Administrative Agent’s remedies (for the
benefit of the Administrative Agent and Secured Parties), with respect to such
appointment without prior notice or hearing as to such appointment.

(e) Notwithstanding the foregoing, neither the Administrative Agent nor any
Secured Party shall be required to (i) make any demand upon, or pursue or
exhaust any of their rights or remedies against, any Grantor, any other obligor,
guarantor, pledgor or any other Person with respect to the payment of the
Indebtedness or to pursue or exhaust any of their rights or remedies with
respect to any Collateral therefor or any direct or indirect guarantee thereof,
(ii) marshal the Collateral or any guarantee of the Indebtedness or to resort to
the Collateral or any such guarantee in any particular order, or (iii) effect a
public sale of any Collateral.

(f) Each Grantor recognizes that the Administrative Agent may be unable to
effect a public sale of any or all the Pledged Collateral and may be compelled
to resort to one or more private sales thereof in accordance with clause
(a) above. Each Grantor also acknowledges that any private sale may result in
prices and other terms less favorable to the seller than if such sale were a
public sale and, notwithstanding such circumstances, agrees that any such
private sale shall not be deemed to have been made in a commercially
unreasonable manner solely by virtue of such sale being private. The
Administrative Agent shall be under no obligation to delay a sale of any of the
Pledged Collateral for the period of time necessary to permit any Grantor

 

14



--------------------------------------------------------------------------------

or the issuer of the Pledged Collateral to register such securities for public
sale under the Securities Act of 1933, as amended, or under applicable state
securities laws, even if the applicable Grantor and the issuer would agree to do
so.

(g) Each Grantor understands and agrees that any amounts of any Grantor on
account with any Lender may, if an Event of Default shall have occurred and be
continuing, be offset to satisfy the obligations of such Grantor hereunder.

6.3 Grantor’s Obligations Upon Default. Upon the request of the Administrative
Agent after the occurrence and during the continuance of a Default, each Grantor
will:

(a) assemble and make available to the Administrative Agent the Collateral and
all books and records relating thereto at any place or places specified by the
Administrative Agent, whether at a Grantor’s premises or elsewhere; and

(b) permit the Administrative Agent, by the Administrative Agent’s
representatives and agents, to enter, occupy and use any premises where all or
any part of the Collateral, or the books and records relating thereto, or both,
are located, to take possession of all or any part of the Collateral or the
books and records relating thereto, or both, to remove all or any part of the
Collateral or the books and records relating thereto, or both, and to conduct
sales of the Collateral, without any obligation to pay the Grantor for such use
and occupancy.

ARTICLE VII

ATTORNEY IN FACT; PROXY

7.1 Authorization for Secured Party to Take Certain Action.

(a) Each Grantor irrevocably authorizes the Administrative Agent at any time and
from time to time in the sole discretion of the Administrative Agent and
appoints the Administrative Agent as its attorney in fact (i) to file financing
statements necessary or desirable in the Administrative Agent’s sole discretion
to perfect and to maintain the perfection and priority of the Administrative
Agent’s security interest in the Collateral, (ii) during the continuance of an
Event of Default to endorse and collect any cash proceeds of the Collateral,
(iii) to file any financing statement or amendment of a financing statement
(which does not add new collateral or add a debtor) in such offices as the
Administrative Agent in its sole discretion deems necessary or desirable to
perfect and to maintain the perfection and priority of the Administrative
Agent’s security interest in the Collateral, (iv) to contact and enter into one
or more agreements with the issuers of uncertificated Securities which are
Pledged Collateral or with securities intermediaries holding Pledged Collateral
as may be necessary or advisable to give the Administrative Agent Control over
such Pledged Collateral, (v) during the continuance of an Event of Default to
discharge past due taxes, assessments, charges, fees or Liens on the Collateral
(except for such Liens as are specifically permitted hereunder), and (vi) during
the continuance of an Event of Default to do all other acts and things necessary
to carry out this Agreement; and such Grantor agrees to reimburse the
Administrative Agent on demand for any payment made or any expense incurred by
the Administrative Agent in connection with any of the foregoing as required by
Section 12.03 of the Credit Agreement; provided that, this authorization shall
not relieve such Grantor of any of its obligations under this Agreement, the
Credit Agreement or under any other Loan Document.

 

15



--------------------------------------------------------------------------------

(b) All acts of said attorney or designee are hereby ratified and approved. The
powers conferred on the Administrative Agent, for the benefit of the
Administrative Agent and Secured Parties, under this Section 7.1 are solely to
protect the Administrative Agent’s interests in the Collateral and shall not
impose any duty upon the Administrative Agent or any Secured Party to exercise
any such powers.

7.2 Proxy. EACH GRANTOR HEREBY IRREVOCABLY CONSTITUTES AND APPOINTS THE
ADMINISTRATIVE AGENT AS ITS PROXY AND ATTORNEY-IN-FACT (TO THE EXTENT SET FORTH
IN SECTION 7.1 ABOVE) WITH RESPECT TO ITS PLEDGED COLLATERAL, INCLUDING THE
RIGHT TO VOTE SUCH PLEDGED COLLATERAL, WITH FULL POWER OF SUBSTITUTION TO DO SO
DURING THE CONTINUANCE OF AN EVENT OF DEFAULT. IN ADDITION TO THE RIGHT TO VOTE
ANY SUCH PLEDGED COLLATERAL, THE APPOINTMENT OF THE ADMINISTRATIVE AGENT AS
PROXY AND ATTORNEY-IN-FACT SHALL INCLUDE THE RIGHT TO EXERCISE DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT ALL OTHER RIGHTS, POWERS, PRIVILEGES AND
REMEDIES TO WHICH A HOLDER OF SUCH PLEDGED COLLATERAL WOULD BE ENTITLED
(INCLUDING GIVING OR WITHHOLDING WRITTEN CONSENTS OF SHAREHOLDERS, CALLING
SPECIAL MEETINGS OF SHAREHOLDERS AND VOTING AT SUCH MEETINGS). SUCH PROXY SHALL
BE EFFECTIVE, AUTOMATICALLY AND WITHOUT THE NECESSITY OF ANY ACTION (INCLUDING
ANY TRANSFER OF ANY SUCH PLEDGED COLLATERAL ON THE RECORD BOOKS OF THE ISSUER
THEREOF) BY ANY PERSON (INCLUDING THE ISSUER OF SUCH PLEDGED COLLATERAL OR ANY
OFFICER OR AGENT THEREOF), UPON THE OCCURRENCE OF A DEFAULT.

7.3 Nature of Appointment; Limitation of Duty. THE APPOINTMENT OF THE
ADMINISTRATIVE AGENT AS PROXY AND ATTORNEY-IN-FACT IN THIS ARTICLE VII IS
COUPLED WITH AN INTEREST AND SHALL BE IRREVOCABLE UNTIL THE DATE ON WHICH THIS
AGREEMENT IS TERMINATED IN ACCORDANCE WITH SECTION 8.13. NOTWITHSTANDING
ANYTHING CONTAINED HEREIN, NEITHER THE ADMINISTRATIVE AGENT, NOR ANY SECURED
PARTY, NOR ANY OF THEIR RESPECTIVE AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES,
AGENTS OR REPRESENTATIVES SHALL HAVE ANY DUTY TO EXERCISE ANY RIGHT OR POWER
GRANTED HEREUNDER OR OTHERWISE OR TO PRESERVE THE SAME AND SHALL NOT BE LIABLE
FOR ANY FAILURE TO DO SO OR FOR ANY DELAY IN DOING SO, EXCEPT IN RESPECT OF
DAMAGES ATTRIBUTABLE SOLELY TO THEIR OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT
AS FINALLY DETERMINED BY A COURT OF COMPETENT JURISDICTION; PROVIDED THAT, IN NO
EVENT SHALL THEY BE LIABLE FOR ANY PUNITIVE, EXEMPLARY, INDIRECT OR
CONSEQUENTIAL DAMAGES.

 

16



--------------------------------------------------------------------------------

ARTICLE VIII

GENERAL PROVISIONS

8.1 Waivers. Each Grantor hereby waives notice of the time and place of any
public sale or the time after which any private sale or other disposition of all
or any part of the Collateral may be made. To the extent such notice may not be
waived under applicable law, any notice made shall be deemed reasonable if sent
to the Grantors, addressed as set forth in Article IX, at least ten days prior
to (a) the date of any such public sale or (b) the time after which any such
private sale or other disposition may be made. To the maximum extent permitted
by applicable law, each Grantor waives all claims, damages, and demands against
the Administrative Agent or any Secured Party arising out of the repossession,
retention or sale of the Collateral, except such as arise solely out of the
gross negligence or willful misconduct of the Administrative Agent or such
Secured Party as finally determined by a court of competent jurisdiction. To the
extent it may lawfully do so, each Grantor absolutely and irrevocably waives and
relinquishes the benefit and advantage of, and covenants not to assert against
the Administrative Agent or any Secured Party, any valuation, stay, appraisal,
extension, moratorium, redemption or similar laws and any and all rights or
defenses it may have as a surety now or hereafter existing which, but for this
provision, might be applicable to the sale of any Collateral made under the
judgment, order or decree of any court, or privately under the power of sale
conferred by this Agreement, or otherwise. Except as otherwise specifically
provided herein, each Grantor hereby waives presentment, demand, protest or any
notice (to the maximum extent permitted by applicable law) of any kind in
connection with this Agreement or any Collateral.

8.2 Limitation on Administrative Agent’s and any Secured Party’s Duty with
Respect to the Collateral. The Administrative Agent and each Secured Party shall
use reasonable care with respect to the Collateral in its possession or under
its control. Neither the Administrative Agent nor any Secured Party shall have
any other duty as to any Collateral in its possession or control or in the
possession or control of any agent or nominee of the Administrative Agent or
such Secured Party, or any income thereon or as to the preservation of rights
against prior parties or any other rights pertaining thereto. To the extent that
applicable law imposes duties on the Administrative Agent to exercise remedies
in a commercially reasonable manner, each Grantor acknowledges and agrees that
it is commercially reasonable for the Administrative Agent (a) to fail to incur
expenses deemed significant by the Administrative Agent to prepare Collateral
for disposition, (b) to advertise dispositions of Collateral through
publications or media of general circulation, whether or not the Collateral is
of a specialized nature, (c) to contact other Persons, whether or not in the
same business as such Grantor, for expressions of interest in acquiring all or
any portion of such Collateral, (d) to hire one or more professional auctioneers
to assist in the disposition of Collateral, whether or not the Collateral is of
a specialized nature, (e) to dispose of Collateral by utilizing internet sites
that provide for the auction of assets of the types included in the Collateral
or that have the reasonable capacity of doing so, or that match buyers and
sellers of assets, or (f) to the extent deemed appropriate by the Administrative
Agent, to obtain the services of other brokers, investment bankers, consultants
and other professionals to assist the Administrative Agent in the collection or
disposition of any of the Collateral. Each Grantor acknowledges that the purpose
of this Section 8.2 is to provide non-exhaustive indications of what actions or
omissions by the Administrative Agent would be commercially reasonable in the
Administrative Agent’s exercise of remedies against the Collateral and that
other actions or

 

17



--------------------------------------------------------------------------------

omissions by the Administrative Agent shall not be deemed commercially
unreasonable solely on account of not being indicated in this Section 8.2.
Without limitation upon the foregoing, nothing contained in this Section 8.2
shall be construed to grant any rights to any Grantor or to impose any duties on
the Administrative Agent that would not have been granted or imposed by this
Agreement or by applicable law in the absence of this Section 8.2.

8.3 Specific Performance of Certain Covenants. Each Grantor acknowledges and
agrees that a breach of any of the covenants contained herein will cause
irreparable injury to the Administrative Agent and the Secured Parties, that the
Administrative Agent and Secured Parties have no adequate remedy at law in
respect of such breaches and therefore agrees that the covenants of the Grantors
contained herein shall be specifically enforceable against the Grantors.

8.4 Administrative Agent Performance of Grantor Obligations. Without having any
obligation to do so, the Administrative Agent may during the continuance of an
Event of Default perform or pay any obligation which any Grantor has agreed to
perform or pay in this Agreement and the Grantors shall reimburse the
Administrative Agent for any amounts paid by the Administrative Agent pursuant
to this Section 8.4. The Grantors’ obligation to reimburse the Administrative
Agent pursuant to the preceding sentence shall be Indebtedness payable on
demand.

8.5 Dispositions Not Authorized. No Grantor is authorized to sell or otherwise
dispose of the Collateral except as set forth in Section 5.1(d) and
notwithstanding any course of dealing between any Grantor and the Administrative
Agent or other conduct of the Administrative Agent, no authorization to sell or
otherwise dispose of the Collateral (except as set forth in Section 5.1(d))
shall be binding upon the Administrative Agent or the Secured Parties unless
such authorization is in writing signed by the Administrative Agent with the
consent or at the direction of the Majority Lenders.

8.6 No Waiver; Amendments; Cumulative Remedies. No delay or omission of the
Administrative Agent or any Lender to exercise any right or remedy granted under
this Agreement shall impair such right or remedy or be construed to be a waiver
of any Default or an acquiescence therein, and any single or partial exercise of
any such right or remedy shall not preclude any other or further exercise
thereof or the exercise of any other right or remedy. No notice to or demand on
any Grantor in any case shall, of itself, entitle such Grantor to any other or
further notice or demand in similar or other circumstances. No waiver, amendment
or other variation of the terms, conditions or provisions of this Agreement
whatsoever shall be valid unless in writing signed by the Administrative Agent
with the concurrence or at the direction of the Lenders required under
Section 12.02 of the Credit Agreement and then only to the extent in such
writing specifically set forth. All rights and remedies contained in this
Agreement or by law afforded shall be cumulative and all shall be available to
the Administrative Agent and the Secured Parties until the Indebtedness have
been Paid In Full.

8.7 Limitation by Law; Severability of Provisions. All rights, remedies and
powers provided in this Agreement may be exercised only to the extent that the
exercise thereof does not violate any applicable provision of law, and all the
provisions of this Agreement are intended to be subject to all applicable
mandatory provisions of law that may be controlling and to be limited to the
extent necessary so that they shall not render this Agreement invalid,
unenforceable or not

 

18



--------------------------------------------------------------------------------

entitled to be recorded or registered, in whole or in part. Any provision in
this Agreement that is held to be inoperative, unenforceable, or invalid in any
jurisdiction shall, as to that jurisdiction, be inoperative, unenforceable, or
invalid without affecting the remaining provisions in that jurisdiction or the
operation, enforceability, or validity of that provision in any other
jurisdiction, and to this end the provisions of this Agreement are declared to
be severable.

8.8 Reinstatement. This Agreement shall remain in full force and effect and
continue to be effective should any petition be filed by or against any Grantor
for liquidation or reorganization, should any Grantor become insolvent or make
an assignment for the benefit of any creditor or creditors or should a receiver
or trustee be appointed for all or any significant part of any Grantor’s assets,
and shall continue to be effective or be reinstated, as the case may be, if at
any time payment and performance of the Indebtedness, or any part thereof, is,
pursuant to applicable law, rescinded or reduced in amount, or must otherwise be
restored or returned by any obligee of the Indebtedness, whether as a “voidable
preference,” “fraudulent conveyance,” or otherwise, all as though such payment
or performance had not been made. In the event that any payment, or any part
thereof, is rescinded, reduced, restored or returned, the Indebtedness shall be
reinstated and deemed reduced only by such amount paid and not so rescinded,
reduced, restored or returned.

8.9 Benefit of Agreement. The terms and provisions of this Agreement shall be
binding upon and inure to the benefit of the Grantors, the Administrative Agent
and the Secured Parties and their respective successors and assigns (including
all persons who become bound as a debtor to this Agreement), except that no
Grantor shall have the right to assign its rights or delegate its obligations
under this Agreement or any interest herein, without the prior written consent
of the Administrative Agent or as permitted by Section 9.10 of the Credit
Agreement. No sales of participations, assignments, transfers, or other
dispositions of any agreement governing the Indebtedness or any portion thereof
or interest therein shall in any manner impair the Lien granted to the
Administrative Agent, for the benefit of the Administrative Agent and the
Secured Parties, hereunder.

8.10 Survival of Representations. All representations and warranties of the
Grantors contained in this Agreement shall survive the execution and delivery of
this Agreement.

8.11 Taxes and Expenses. Any taxes (including income taxes) payable or ruled
payable by Federal or State authority in respect of this Agreement shall be paid
by the Grantors, together with interest and penalties, if any, upon an pursuant
to the terms set forth in Section 5.03 of the Credit Agreement. The Grantors
shall reimburse the Administrative Agent for any and all out-of-pocket expenses
and internal charges (including reasonable attorneys’, auditors’ and
accountants’ fees and reasonable time charges of attorneys, paralegals, auditors
and accountants who may be employees of the Administrative Agent) paid or
incurred by the Administrative Agent in connection with the preparation,
execution, delivery, administration, collection and enforcement of this
Agreement and in the audit, analysis, administration, collection, preservation
or sale of the Collateral (including the expenses and charges associated with
any periodic or special audit of the Collateral), in each case upon and pursuant
to the terms set forth in Section 12.03 of the Credit Agreement. Any and all
costs and expenses incurred by the Grantors in the performance of actions
required pursuant to the terms hereof shall be borne solely by the Grantors.

 

19



--------------------------------------------------------------------------------

8.12 Headings. The title of and section headings in this Agreement are for
convenience of reference only, and shall not govern the interpretation of any of
the terms and provisions of this Agreement.

8.13 Termination. This Agreement shall continue in effect (notwithstanding the
fact that from time to time there may be no Indebtedness outstanding) until
(a) the Commitments have terminated pursuant to the terms of the Credit
Agreement and (b) all of the Indebtedness has been Paid In Full.

8.14 Highest Lawful Rate. No provision herein or in any promissory note,
instrument or any other Loan Document executed any Grantor evidencing the
Indebtedness shall require the payment or permit the collection of interest in
excess of the Highest Lawful Rate. If any excess of interest in such respect is
provided for herein or in any such promissory note, instrument, or any other
Loan Document, the provisions of this paragraph shall govern, and neither the
Borrower nor any Grantor shall be obligated to pay the amount of such interest
to the extent that it is in excess of the amount permitted by law. The intention
of the parties being to conform strictly to any applicable federal or state
usury laws now in force, all promissory notes, instruments and other Loan
Documents executed by Borrower or any Grantor evidencing the Indebtedness shall
be held subject to reduction to the amount allowed under said usury laws as now
or hereafter construed by the courts having jurisdiction.

8.15 Entire Agreement. This Agreement embodies the entire agreement and
understanding between the Grantors and the Administrative Agent relating to the
Collateral and supersedes all prior agreements and understandings between the
Grantors and the Administrative Agent relating to the Collateral.

8.16 CHOICE OF LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

8.17 CONSENT TO JURISDICTION. EACH GRANTOR HEREBY IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK STATE COURT,
IN EITHER CASE, SITTING IN NEW YORK COUNTY, NEW YORK IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND EACH
GRANTOR HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES
ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT,
ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN
INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE ADMINISTRATIVE
AGENT OR ANY SECURED PARTY TO BRING PROCEEDINGS AGAINST ANY GRANTOR IN THE
COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY ANY GRANTOR AGAINST
THE ADMINISTRATIVE AGENT OR ANY SECURED PARTY OR ANY AFFILIATE OF THE
ADMINISTRATIVE AGENT OR ANY SECURED PARTY INVOLVING, DIRECTLY OR INDIRECTLY, ANY
MATTER IN ANY WAY ARISING

 

20



--------------------------------------------------------------------------------

OUT OF, RELATED TO, OR CONNECTED WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
SHALL BE BROUGHT ONLY IN A COURT IN NEW YORK COUNTY, NEW YORK.

8.18 WAIVER OF JURY TRIAL. EACH GRANTOR, THE ADMINISTRATIVE AGENT AND EACH
SECURED PARTY HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING,
DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR
OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.

8.19 Indemnity. Each Grantor hereby agrees to indemnify the Administrative Agent
and the Secured Parties, and their respective successors, assigns, agents and
employees, from and against any and all liabilities, damages, penalties, suits,
costs, and expenses of any kind and nature (including, without limitation, all
expenses of litigation or preparation therefor whether or not the Administrative
Agent or any Secured Party is a party thereto) imposed on, incurred by or
asserted against the Administrative Agent or the Secured Parties, or their
respective successors, assigns, agents and employees, in any way relating to or
arising out of this Agreement, or the purchase, acceptance, rejection,
ownership, delivery, possession, use, sale, or other disposition of any
Collateral, in each case upon and pursuant to the terms set forth in
Section 12.03 of the Credit Agreement.

8.20 Counterparts. This Agreement may be executed in any number of counterparts,
all of which taken together shall constitute one agreement, and any of the
parties hereto may execute this Agreement by signing any such counterpart.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic transmission (e.g. .pdf) shall be effective as
delivery of a manually executed counterpart of this Agreement.

8.21 Obligations Absolute. All obligations of each Grantor hereunder (including,
without limitation, each such Grantor’s obligations under Article II), shall be
absolute and unconditional irrespective of:

(a) any extension, renewal, settlement, compromise, waiver or release in respect
of any of the Indebtedness, by operation of law or otherwise, or any obligation
of any other Grantor of any of the Indebtedness, or any default, failure or
delay, willful or otherwise, in the payment or performance of the Indebtedness;

(b) any lack of validity or enforceability relating to or against Borrower, any
other Credit Party or any other guarantor of any of the Indebtedness, for any
reason related to the Credit Agreement, any other Loan Document or any other
agreement or instrument governing or evidencing any Indebtedness, or any
Governmental Requirements purporting to prohibit the payment by Borrower, any
other Credit Party or any other guarantor of the Indebtedness of the principal
of or interest on the Indebtedness;

(c) any modification or amendment of or supplement to the Credit Agreement or
any other Loan Document;

 

21



--------------------------------------------------------------------------------

(d) any change in the time, manner or place of payment of, or in any other term
of, all or any part of the Indebtedness, or any other amendment or waiver of or
any consent to any departure from the Credit Agreement, any other Loan Document
or any other agreement or instrument governing or evidencing any Indebtedness,
including any increase or decrease in the rate of interest thereon;

(e) any release, nonperfection or invalidity of any direct or indirect security
for any obligation of any Credit Party under the Credit Agreement or any other
Loan Document or any obligations of any other Grantor of any of the
Indebtedness, any amendment or waiver of, or consent to departure from, any
other guaranty or support document, any exchange, release or non-perfection of
any Collateral, for all or any of the Loan Documents or Indebtedness, or any
action or failure to act by Administrative Agent, any Lender or any Affiliate of
any Lender with respect to any Collateral securing all or any part of the
Indebtedness;

(f) any change in the corporate existence, structure or ownership of Borrower,
any other Credit Party or any other guarantor of any of the Indebtedness, or any
insolvency, bankruptcy, reorganization or other similar proceeding affecting
Borrower, any other Credit Party or any other guarantor of the Indebtedness, or
any of their assets or any resulting release of discharge of any obligation of
Borrower, any other Credit Party or any other guarantor of any of the
Indebtedness;

(g) any present or future law, regulation or order of any jurisdiction (whether
of right or in fact) or of any agency thereof purporting to reduce, amend,
restructure or otherwise affect any term of any Loan Document or Indebtedness;

(h) any other setoff, defense or counterclaim whatsoever (in any case, whether
based on contract, tort or any other theory) with respect to the Credit
Agreement, any other Loan Document, any other agreement or instrument or the
transactions contemplated thereby which might constitute a legal or equitable
defense available to, or discharge of any Grantor; or

(i) any other act or omission to act or delay of any kind by Borrower, any other
Credit Party, any other guarantor of the Indebtedness, the Administrative Agent,
any Lender or any other Person or any other circumstance whatsoever which might,
but for the provisions of this paragraph, constitute a legal or equitable
discharge of any Grantor’s obligations hereunder.

8.22 Release. Each Grantor consents and agrees that the Administrative Agent may
at any time, or from time to time, in its discretion:

(a) renew, extend or change the time of payment, and/or the manner, place or
terms of payment of all or any part of the Indebtedness; and

(b) exchange, release and/or surrender all or any of the Collateral (including
the Pledged Collateral), or any part thereof, by whomsoever deposited, which is
now or may hereafter be held by the Administrative Agent in connection with all
or any of the Indebtedness; all in such manner and upon such terms as the
Administrative Agent may deem proper, and without notice to or further assent
from any Grantor, it being hereby agreed that each Grantor

 

22



--------------------------------------------------------------------------------

shall be and remain bound upon this Agreement, irrespective of the value or
condition of any of the Collateral, and notwithstanding any such change,
exchange, settlement, compromise, surrender, release, renewal or extension, and
notwithstanding also that the Indebtedness may, at any time, exceed the
aggregate principal amount thereof set forth in the Credit Agreement, or any
other agreement governing any Indebtedness.

8.23 Survival of Prior Obligations. The Credit Agreement and any Notes issued in
connection therewith have been given in renewal, extension, rearrangement and
increase, and not in extinguishment of the obligations under the Existing Credit
Agreement and the notes and other documents related thereto. All Liens and
security interests securing the Existing Credit Agreement and the obligations
relating thereto, including the Liens, assignments and security interests of the
Prior Security Documents, are hereby ratified, confirmed, renewed, extended,
amended and restated as security for the Indebtedness by this Agreement with the
same priority as the Prior Security Documents. None of the Liens and security
interests created pursuant to the Prior Security Documents are released or
impaired hereby. Additionally, the substantive rights and obligations of the
parties hereto shall be governed by this Agreement, rather than the Prior
Security Documents.

8.24 Commodity Exchange Act Keepwell Provisions. To the extent that such Grantor
is a Qualified ECP Guarantor, such Guarantor hereby guarantees the payment and
performance of all Indebtedness of each Credit Party and absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each Credit Party in order for
such Credit Party to honor its obligations under its respective Security
Instruments including obligations with respect to Swap Agreements (provided,
however, that each such Grantor shall only be liable under this Section 8.24 for
the maximum amount of such liability that can be hereby incurred without
rendering its obligations under this Section 8.24, or otherwise under this
Agreement or any Loan Document, as it relates to such other Credit Parties,
voidable under applicable law relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount). The obligations of such Grantors
under this Section 8.24 shall remain in full force and effect until all
Indebtedness is Paid In Full. Each such Grantor intends that this Section 8.24
constitute, and this Section 8.24 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Credit Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

8.25 Additional Grantors. Each Person that is required to become a party to this
Agreement pursuant to Section 8.14(b) of the Credit Agreement and is not a
signatory hereto shall become a Grantor for all purposes of this Agreement upon
execution and delivery by such Person of an Assumption Agreement in the form of
Annex I hereto.

ARTICLE IX

NOTICES

9.1 Sending Notices. Any notice required or permitted to be given under this
Agreement shall be sent by United States mail, facsimile, personal delivery or
nationally established overnight courier service, and shall be deemed received
(a) when received, if sent by hand or overnight courier service, or mailed by
certified or registered mail notices or (b) when sent, if sent by facsimile
(except that, if not given during normal business hours for the recipient,

 

23



--------------------------------------------------------------------------------

shall be deemed to have been given at the opening of business on the next
Business Day for the recipient), in each case addressed to the Grantors at the
notice address set forth on Exhibit A, and to the Administrative Agent and the
Lenders at the addresses set forth in accordance with Section 12.01 of the
Credit Agreement.

9.2 Change in Address for Notices. Each of the Grantors, the Administrative
Agent and the Lenders may change the address for service of notice upon it by a
notice in writing to the other parties.

ARTICLE X

THE ADMINISTRATIVE AGENT

JPMorgan Chase Bank, N.A. has been appointed Administrative Agent for the
Secured Parties hereunder pursuant to Article XI of the Credit Agreement. It is
expressly understood and agreed by the parties to this Agreement that any
authority conferred upon the Administrative Agent hereunder is subject to the
terms of the delegation of authority made by the Secured Parties to the
Administrative Agent pursuant to the Credit Agreement, and that the
Administrative Agent has agreed to act (and any successor Administrative Agent
shall act) as such hereunder only on the express conditions contained in such
Article XI. Any successor Administrative Agent appointed pursuant to Article XI
of the Credit Agreement shall be entitled to all the rights, interests and
benefits of the Administrative Agent hereunder.

[Signature Pages Follow]

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower, the Grantors and the Administrative Agent have
executed this Agreement as of the date first above written.

 

GRANTORS: APPROACH RESOURCES INC., a Delaware corporation By:  

/s/ Sergei Krylov

  Name:   Sergei Krylov   Title:   Executive Vice President and Chief Financial
Officer APPROACH MIDSTREAM HOLDINGS LLC, a Delaware limited liability company
By:  

/s/ Sergei Krylov

  Name:   Sergei Krylov   Title:   Executive Vice President and Chief Financial
Officer APPROACH OIL & GAS INC., a Delaware corporation By:  

/s/ Sergei Krylov

  Name:   Sergei Krylov   Title:   Executive Vice President and Chief Financial
Officer

[SIGNATURE PAGE TO AMENDED AND RESTATED GUARANTY AND PLEDGE AGREEMENT –

APPROACH RESOURCES INC.]



--------------------------------------------------------------------------------

APPROACH SERVICES, LLC, a Delaware limited liability company By:  

/s/ Sergei Krylov

  Name:   Sergei Krylov   Title:   Executive Vice President and Chief Financial
Officer APPROACH DELAWARE, LLC, a Delaware limited liability company By:  

/s/ Sergei Krylov

  Name:   Sergei Krylov   Title:   Executive Vice President and Chief Financial
Officer APPROACH OPERATING, LLC, a Delaware limited liability company By:  

/s/ Sergei Krylov

  Name:   Sergei Krylov   Title:   Executive Vice President and Chief Financial
Officer APPROACH RESOURCES I, LP, a Texas limited partnership By:   APPROACH
OPERATING, LLC, a Delaware limited liability company, its general partner By:  

/s/ Sergei Krylov

  Name:   Sergei Krylov   Title:   Executive Vice President and Chief Financial
Officer

 

[SIGNATURE PAGE TO AMENDED AND RESTATED GUARANTY AND PLEDGE AGREEMENT –

APPROACH RESOURCES INC.]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT: JPMORGAN CHASE BANK, N.A., as administrative agent By:  

/s/ Michael A. Kamauf

  Michael A. Kamauf   Authorized Officer

 

[SIGNATURE PAGE TO AMENDED AND RESTATED GUARANTY AND PLEDGE AGREEMENT –

APPROACH RESOURCES INC.]



--------------------------------------------------------------------------------

EXHIBIT A

(See Sections 4.2 and 9.1 of Amended and Restated Guaranty and Pledge Agreement)

NOTICE AND ENTITY INFORMATION

Notice Address for all Grantors:

c/o Approach Oil & Gas Inc.

One Ridgmar Centre

6500 West Freeway, Suite 800

Fort Worth, Texas 76116

Attention: Sergei Krylov

Facsimile: (817) 989-9001

INFORMATION

 

Name of Grantor

  

Jurisdiction of
Organization

  

Type of Entity

  

Organizational
Identification
Number

  

Federal Tax
Identification
Number

Approach Resources Inc.    Delaware    Corporation    3568006    51-0424817
Approach Midstream Holdings LLC    Delaware    Limited liability company   
5178557    45-5634122 Approach Oil & Gas Inc.    Delaware    Corporation   
3884265    20-1997957 Approach Operating, LLC    Delaware    Limited liability
company    3726605    54-2131981 Approach Delaware, LLC    Delaware    Limited
liability company    3726606    20-0507483 Approach Services, LLC    Delaware   
Limited liability company    4666872    45-4733806 Approach Resources I, LP   
Texas    Limited partnership    800269474    20-0415316

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

(See Section 4.5 of Amended and Restated Guaranty and Pledge Agreement)

LIST OF PLEDGED COLLATERAL

EQUITY INTERESTS

 

Name of Grantor

  

Issuer

  

Certificate

Number(s) (if

applicable)

  

Number of

Shares (if

applicable)

  

Class of Equity

Interests

   Percentage of
Outstanding
Equity Interests
in Issuer
owned by
Grantor  

Approach Resources Inc.

   Approach Midstream Holdings LLC    N/A    N/A    Membership Interests     
100 % 

Approach Resources Inc.

   Approach Oil & Gas Inc.    Certificate to be delivered post-closing pursuant
to Section 5.2    Certificate to be delivered post-closing pursuant to Section
5.2    Common Stock      100 % 

Approach Resources Inc.

   Approach Operating, LLC    N/A    N/A    Membership Interests      100 % 

Approach Resources Inc.

   Approach Delaware, LLC    N/A    N/A    Membership Interests      100 % 

Approach Resources Inc.

   Approach Services, LLC    N/A    N/A    Membership Interests      100 % 

Approach Operating, LLC

   Approach Resources I, LP    N/A    N/A    General Partner Interests      1 % 

Approach Delaware, LLC

   Approach Resources I, LP    N/A    N/A    Limited Partner Interests      99
% 

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

(See Section 4.1 of Amended and Restated Guaranty and Pledge Agreement)

FILING OFFICES

 

Name of Grantor

 

Filing Office

Approach Resources Inc.   Delaware Secretary of State Approach Midstream
Holdings LLC   Delaware Secretary of State Approach Oil & Gas Inc.   Delaware
Secretary of State Approach Operating, LLC   Delaware Secretary of State
Approach Delaware, LLC   Delaware Secretary of State Approach Services, LLC  
Delaware Secretary of State Approach Resources I, LP   Texas Secretary of State

 

C-1



--------------------------------------------------------------------------------

EXHIBIT D

(See Section 5.2 of Amended and Restated Guaranty and Pledge Agreement)

FORM OF AMENDMENT

This Amendment, dated             ,         is delivered pursuant to Section 5.2
of the Guaranty and Pledge Agreement referred to below. All defined terms herein
shall have the meanings ascribed thereto or incorporated by reference in the
Guaranty and Pledge Agreement. The undersigned hereby certifies that the
representations and warranties in Article IV of the Agreement are and continue
to be true and correct. The undersigned further agrees that this Amendment may
be attached to that certain Amended and Restated Guaranty and Pledge Agreement,
dated May 7, 2014, between the undersigned, as a Grantor, the other Grantors
party thereto, and JPMorgan Chase Bank, N.A., as the Administrative Agent, (as
amended prior to the date hereof, the “Guaranty and Pledge Agreement”) and that
the Collateral listed on Schedule I to this Amendment shall be and become a part
of the Collateral referred to in said Guaranty and Pledge Agreement and shall
secure all Indebtedness referred to in said Guaranty and Pledge Agreement.

 

[INSERT SIGNATURE BLOCK FOR GRANTOR PLEDGING ADDITIONAL COLLATERAL] By:  

 

Name:  

 

Title:  

 

 

D-1



--------------------------------------------------------------------------------

SCHEDULE I TO AMENDMENT

EQUITY INTERESTS

 

Name of Grantor

  

Issuer

  

Certificate

Number(s) (if

applicable)

  

Number of

Shares (if

applicable)

  

Class of Equity

Interests

   Percentage of
Outstanding
Equity Interests
in Issuer
owned by
Grantor                                                            

 

D-1



--------------------------------------------------------------------------------

Annex 1 to

Amended and Restated Guaranty and Pledge Agreement

ASSUMPTION AGREEMENT, dated as of             , 20    , by
                                        , a                      (the
“Additional Grantor”), in favor of JPMorgan Chase Bank, N.A., as Administrative
Agent (in such capacity, the “Administrative Agent”) for the Secured Parties.
All capitalized terms not defined herein shall have the meaning ascribed to them
in such Credit Agreement.

PRELIMINARY STATEMENTS

A. Approach Resources Inc., a Delaware corporation (“Borrower”), the Lenders and
the Administrative Agent have entered into an Amended and Restated Credit
Agreement, dated as of May 7, 2014 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”).

B. In connection with the Credit Agreement, Borrower and certain other Credit
Parties entered into that certain Amended and Restated Guaranty and Pledge
Agreement dated as of May 7, 2014 (as amended, restated, supplemented or
otherwise modified from time to time, the “Guaranty and Pledge Agreement”) with
the Administrative Agent for the benefit of the Secured Parties.

C. The Credit Agreement requires the Additional Grantor to become a party to the
Guaranty and Pledge Agreement.

D. The Additional Grantor has agreed to execute and deliver this Assumption
Agreement in order to become a party to the Guaranty and Pledge Agreement.

ACCORDINGLY, IT IS AGREED:

1. Guaranty and Pledge Agreement. By executing and delivering this Assumption
Agreement, the Additional Grantor, as provided in Section 5.7 of the Guaranty
and Pledge Agreement, hereby becomes a party to the Guaranty and Pledge
Agreement as a “Grantor” thereunder with the same force and effect as if
originally named therein as a Grantor and, without limiting the generality of
the foregoing, hereby (a) expressly assumes all obligations and liabilities of a
Grantor thereunder, (b) grants a Lien and Security Interest in all Collateral
owned by it in favor of the Administrative Agent for the benefit of the Secured
Parties, in accordance with the terms of the Guaranty and Pledge Agreement, and
(c) absolutely and unconditionally guarantees the prompt, complete and full
payment of the Indebtedness when due, no matter how such shall become due in
accordance with the terms of the Guaranty and Pledge Agreement. The information
set forth in Annex 1-A hereto is hereby added to the information set forth in
the appropriate Exhibits to the Guaranty and Pledge Agreement. The Additional
Grantor hereby represents and warrants that each of the representations and
warranties contained in Article III of the Guaranty and Pledge Agreement is, as
to itself, true and correct on and as the date hereof (after giving effect to
this Assumption Agreement) as if made on and as of such date.

 

Annex 1-1



--------------------------------------------------------------------------------

2. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

[ADDITIONAL GRANTOR]

 

  , a  

 

 

By:  

 

Name:  

 

Title:  

 

 

Annex 1-2